Title: From Thomas Jefferson to William Armistead, 31 July 1780
From: Jefferson, Thomas
To: Armistead, William



Sir
In Council July 31. 1780.

Till the appointment and qualification of a Commercial agent, we are forced to put on you all the duties of that office. You will perceive by the inclosed letters that a compromise as to the recaptured vessel may perhaps be obtained if the master has proper authority to compromise. This would be more agreeable to us than to go into a court of admiralty. I inclose you the letters to undertake the compromise. Whatever you agree to you will of course keep open for the confirmation of the Executive.
It is said a considerable quantity of goods have lately come to this place. You know what is wanting and how extremely we want to make up the half year’s allowance of clothing for the officers remaining in the country. We also shall be glad to take as much as can possibly be bought on reasonable terms, of whatever will do for souldiers. Blankets are most especially and immediately wanting. If as many as 400 at least of these can be got in stores or elsewhere we wish it to be done immediately. Paiment may be made in either money or tobacco. I am Sir Your very humble servt.,

Th: Jefferson

